DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 currently states “…said bottom end wherein said outer wall is configured to inhibit said warming media from being exposed to air, said sleeve exposing said apertures when said sleeve is removed wherein said sleeve is configured to allow air to pass through said apertures…” The Examiner believes that this claim was incorrectly amended. The claim states that “said outer wall is configured to inhibit said warming media from being exposed to the air” and “said sleeve is configured to allow air to pass through said apertures”. However, based on the Applicant’s disclosure it appears as though the claim should instead state “…said bottom end wherein said [[outer wall]] sleeve is configured to inhibit said warming media from being exposed to air, said sleeve exposing said apertures when said sleeve is removed wherein said [[sleeve]] outer wall is configured to allow air to pass through said apertures…” For purposes of further examination, the claim will be interpreted as the Examiner believes that they were intended to be amended.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 6-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barker (US 2012/0085724) in view of Hendricks (US 4545362).
Regarding Claim 1

	Barker teaches a self-warming bottle assembly (below – Fig. 2A) being configured to warm a fluid, said assembly comprising: a bottle (220) being configured to contain a fluid, said bottle having a chamber (shown at 106) being fluidly discrete from an interior of said bottle, said bottle has a bottom end, a top end and an outer wall (204) extending therebetween, said bottle having an inner wall (206) being spaced from said outer wall (204) to define said chamber; a warming media (106) being positioned within said chamber wherein said warming media is configured to warm the fluid in said bottle (Paragraphs [0035] and [0046]-[0049]). Barker teaches the warming media is activated by pressing the push button (118) to introduce air to the chamber holding the warming media (106) (Paragraph [0040]). 

    PNG
    media_image1.png
    867
    426
    media_image1.png
    Greyscale
		
    PNG
    media_image2.png
    590
    696
    media_image2.png
    Greyscale

 	
Barker does not teach said outer wall having a plurality of apertures extending into said chamber, said apertures being spaced apart from each other and being distributed around a full circumference on said outer wall; said warming media being comprised of an oxygen reacting material wherein said warming media is configured to generate heat when said warming media is exposed to air passing through said apertures; and a sleeve being removably positioned around said bottle wherein said sleeve is configured to be manipulated, said sleeve being configured to inhibit said warming media from warming the fluid when said sleeve is positioned around said bottle covering said apertures.  
	Hendricks teaches a self-warming container assembly (below – Fig. 1), said assembly comprising: a container (12) having a chamber with an outer wall having a plurality of apertures (48) extending into said chamber, said apertures being spaced apart from each other and being distributed on said outer wall; a warming media (46) being positioned within said chamber wherein said warming media is configured to warm the inside of the container, said warming media (46) being comprised of an oxygen reacting material wherein said warming media is configured to generate heat when said warming media is exposed to air passing through said apertures; and a sleeve (not shown) being removably positioned around said container wherein said sleeve is configured to be manipulated, said sleeve being configured to inhibit said warming media from warming the contents of the container when said sleeve is positioned around said container covering said apertures (Col. 3, 1-57).

    PNG
    media_image3.png
    654
    616
    media_image3.png
    Greyscale

Barker and Hendricks are analogous inventions in the field of containers having internal warming media.  It would have been obvious to one skilled in the art at the time of filing to modify the bottle assembly of Barker with the teachings of the activation method of Hendricks (i.e. apertures and a sleeve) in order to prevent accidental activation of the warming media (i.e. by accidentally pressing the button).
With regards to the placement of the apertures, it would have appeared obvious to one of ordinary skill at the time of filing to distribute the apertures around a full circumference on said outer wall of said bottle of Baker in order to provide a more uniform warming of the contents of the chamber. Further, it has been held that the rearranging of parts of an invention involves only routine skill in the art. See MPEP 2144.04(VI)(C). As such, the claim that the apertures being distributed around a full circumference on said outer wall does not provide patentable distinction over the prior art of record.

Regarding Claim 2

	Barker in view of Hendricks (hereinafter “Modified Barker”) teaches all the limitations of claim 1 as stated above. Barker further teaches said top end being open into an interior of said bottle, said outer wall having an outer surface, and said outer wall tapering inwardly toward said top end to define a shoulder on said bottle. 
Barker further appears to teach, but does not explicitly state, said outer surface being threaded adjacent to said top end. Baker teaches the bottle having a teat (202) which is well known in the art (Paragraph [0049]). It is very well known in the art that teats are typically threaded on to the top of a bottle. As such, the claim that the outer surface is threaded adjacent to the top end does not provide patentable distinction over the prior art of record. 

Regarding Claim 3

	Modified Barker teaches all the limitations of claim 2 as stated above. Barker does not teach said inner wall extending downwardly from said shoulder. It would have been obvious to one having ordinary skill in the art at the time of filing to have the inner wall extend downwardly from the shoulder in order to increase the internal fluid volume of the container, since it has been held that rearranging parts of an invention involves only routine skill in the art. See MPEP 2144.04(VI)(C). Further, Applicant has not disclosed that said inner wall extending downwardly from said shoulder provides an advantage, is used for a particular purpose or solves a stated problem.  As such, the claim of said inner wall extending downwardly from said shoulder does not provide patentable distinction over the prior art of record.

Regarding Claim 6

	Modified Barker teaches all the limitations of claim 2 as stated above. As previously stated, Barker teaches a teat (202), which is well known in the art (Paragraph [0049]). It is well known in the art that teats attached to bottles include a cap (shown below) being removably coupled to said top end of said bottle, said cap having a top wall (shown below) and a peripheral wall (shown below), said peripheral wall threadably engaging said outer surface of said outer wall, as can be seen below in a partial view of Fig. 2A. 
[AltContent: textbox (Cap)][AltContent: ][AltContent: textbox (Peripheral wall)][AltContent: arrow][AltContent: arrow][AltContent: textbox (Top wall)]
    PNG
    media_image4.png
    500
    519
    media_image4.png
    Greyscale


Regarding Claim 7

	Modified Barker teaches all the limitations of claim 6 as stated above. As previously stated, Barker teaches a teat/nipple (202), which is well known in the art (Paragraph [0049]). It is well known in the art to have a nipple (202) being coupled to said top wall of said cap wherein said nipple is configured to be sucked, said nipple being in fluid communication with an interior of said bottle wherein said nipple is configured to facilitate the fluid to be drank.

Regarding Claim 8

Modified Barker teaches all the limitations of claim 1 as stated above. Hendricks further teaches said sleeve (not shown) covering said outer surface of said outer wall where there are apertures, wherein said sleeve is configured to inhibit said warming media (46) from being exposed to air, said sleeve exposing said apertures when said sleeve is removed wherein said outer wall is configured to allow air to pass through said apertures thereby facilitating said warming media to warm the fluid in said container (bottle) (Col. 3, Ln. 44-51). 
Regarding the placement of the apertures and thus the area the sleeve covers, Hendricks teaches the apertures being located all along the cylindrical outer wall. Based on the location of the push button of Barker as well as the warming media, it would appear obvious to one of ordinary skill in the art to position the apertures along the cylindrical outer wall between the shoulder and the base. See MPEP 2144.04(VI)(C) [re: Rearrangement of Parts].

Regarding Claim 9

	Barker teaches a self-warming bottle assembly (200) being configured to warm a fluid, said assembly comprising: a bottle (220) being configured to contain a fluid, said bottle having a chamber (shown at 106) being fluidly discrete from an interior of said bottle, said bottle having a bottom end, a top end and an outer wall (204) extending therebetween, said top end being open into an interior of said bottle, said outer wall having an outer surface, said outer wall tapering inwardly toward said top end to define a shoulder on said bottle, said bottle having an inner wall (206) being spaced from said outer wall to define said chamber; a warming media (106) being positioned within said chamber wherein said warming media is configured to warm the fluid in said bottle, said warming media being comprised of an oxygen reacting material wherein said warming media is configured to generate heat when said warming media is exposed to air; a cap (shown above) being removably coupled to said top end of said bottle, said cap having a top wall (shown above) and a peripheral wall (shown above); a nipple (202) being coupled to said top wall of said cap wherein said nipple is configured to be sucked, said nipple being in fluid communication with an interior of said bottle wherein said nipple is configured to facilitate the fluid to be drank (Paragraphs [0035] and [0046]-[0049]). Barker teaches the warming media is activated by pressing the push button (118) to introduce air to the chamber holding the warming media (116) (Paragraph [0040]). 
Barker does not teach said outer surface being threaded adjacent to said top end; said inner wall extending downwardly from said shoulder; said outer wall having a plurality of apertures extending into said chamber, said apertures being spaced apart from each other and being distributed on said outer wall; said peripheral wall threadably engaging said outer surface of said outer wall; or a sleeve being removably positioned around said bottle wherein said sleeve is configured to be manipulated, said sleeve covering said outer surface of said outer wall between said shoulder and said bottom end wherein said sleeve is configured to inhibit said warming media from being exposed to air, said sleeve exposing said apertures when said sleeve is removed wherein said outer wall is configured to allow air to pass through said apertures thereby facilitating said warming media to warm the fluid in said bottle.  
	Regarding the outer surface being threaded adjacent to the top end and the peripheral wall threadably engaging the outer surface of the outer wall, Barker teaches the bottle includes a well-known teat (202) (Paragraph [0049]). It is very well known in the art that teats (via a “cap”) are typically threaded on to the top of a bottle. As such, the claim of the outer surface being threaded adjacent to the top end and the peripheral wall threadably engaging the outer surface of the outer wall does not provide patentable distinction over the prior art of record.
	Regarding the inner wall extending downwardly from said shoulder, it would have been obvious to one having ordinary skill in the art at the time of filing to have the inner wall extend downwardly from the shoulder in order to increase the internal fluid volume of the container, since it has been held that rearranging parts of an invention involves only routine skill in the art. See MPEP 2144.04(VI)(C). Further, Applicant has not disclosed that said inner wall extending downwardly from said shoulder provides an advantage, is used for a particular purpose or solves a stated problem.  As such, the claim of said inner wall extending downwardly from said shoulder does not provide patentable distinction over the prior art of record.
Hendricks teaches a self-warming container assembly (Fig. 1), said assembly comprising: a container (12) having a chamber, said container having a bottom end (18/24), a top end (20/26) and an outer wall extending therebetween, said outer wall having a plurality of apertures (48) extending into said chamber, said apertures being spaced apart from each other and being distributed on said outer wall; a warming media (46) being positioned within said chamber wherein said warming media is configured to warm the contents of the container, said warming media being comprised of an oxygen reacting material wherein said warming media is configured to generate heat when said warming media is exposed to air passing through said apertures; and a sleeve (not shown) being removably positioned around said container wherein said sleeve is configured to be manipulated, said sleeve covering said outer surface of said outer wall along the outer wall wherein said sleeve is configured to inhibit said warming media from being exposed to air, said sleeve exposing said apertures when said sleeve is removed wherein said outer wall is configured to allow air to pass through said apertures thereby facilitating said warming media to warm the contents of the container (Col. 3, Ln. 1-57).  
Barker and Hendricks are analogous inventions in the field of containers having internal warming media.  It would have been obvious to one skilled in the art at the time of filing to modify the bottle assembly of Barker with the teachings of the activation method of Hendricks (i.e. apertures and a sleeve) in order to prevent accidental activation of the warming media (i.e. by accidentally pressing the button). 
Regarding the placement of the apertures and thus the area the sleeve covers, Hendricks teaches the apertures being located all along the cylindrical outer wall. Based on the location of the push button of Barker as well as the warming media, it would appear obvious to one of ordinary skill in the art to position the apertures along the cylindrical outer wall between the shoulder and the base. See MPEP 2144.04(VI)(C) [re: Rearrangement of Parts].

Response to Arguments
Applicant's arguments filed 2/28/2022 have been fully considered but they are not persuasive. 
Regarding claim 1 - Applicant argues that the cited prior art does not teach the outer wall has apertures extending a full circumference around the bottle to allow air to activate the warming media in the chamber for warming fluid in the bottle. This is a new limitation which the Examiner has addressed in the rejection above. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER CASTRIOTTA whose telephone number is (571)270-5279. The examiner can normally be reached Monday - Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Fristoe can be reached on (571) 272-4926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENNIFER CASTRIOTTA/Examiner, Art Unit 3733                                                                                                                                                                                                        

/JAMES N SMALLEY/Examiner, Art Unit 3733